Citation Nr: 1111541	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Regional Office (RO) in St. Louis, Missouri rating decision, which denied the claims on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The April 2007 letter from the RO also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not indicated that he has received treatment for his hearing problems with the VA and there is no evidence in the record to suggest that any relevant VA treatment records are missing.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  In this regard, the Board notes that the Veteran has claimed that doctors for General Motors told him that he had scarring to his eardrums due to acoustic trauma in service.  As will be discussed, the Board finds the Veteran's claims in this regard less not credible and, as such, a remand to obtain such records is not necessary.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In this case, the Board notes that the Veteran was provided a VA examination in August 2007.  The VA examiner diagnosed bilateral hearing loss and tinnitus, but after considering the Veteran's reported history, his service treatment records, and conducting a physical and audiological examination, the examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss and tinnitus disabilities were related to military service.  Based on the foregoing, the Board finds the August 2007 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure as an instructor on a firing range where he was exposed to small arms fire for 8 hours per day multiple days per week without benefit of hearing protection.  

The Veteran's DD-214 confirms his MOS as a Basic Infantryman with the civilian equivalent occupation of proof technician helper (firearms).  Given the duties involved in firearms testing and use, exposure to significant acoustic trauma is likely and may be presumed.  The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  At the time of entrance into service in August 1955, the Veteran was noted to have a healing otitis media perforation that was not considered disqualifying.  His ears were noted to be normal on examination in April 1959 and at his November 1959 separation examination.  Whispered voice testing on entrance and separation were both observed as 15 out of 15, as well as during the April 1959 medical examination.  The Veteran was treated for an earache in May 1959, but the problem was attributed to a large ruptured pimple on the right side of the ear canal and unrelated to difficulty hearing or ringing in the ears.  Thus, the Veteran's service treatment records are simply devoid of any findings consistent with in-service incurrence of chronic hearing loss or tinnitus.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry, then, is whether the Veteran's current bilateral hearing loss and tinnitus were caused by any incident of service.  The Board concludes they were not.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss until September 2005 or tinnitus until March 2005, over 35 years after service.  In April 2004, the Veteran was noted to have opacified tympanic membranes, but no diagnosis of a bilateral ear disability was made at that time.  In August 2005, the Veteran reported tinnitus, specifically a hissing sound in his ears, with a past history of exposure to loud noises over the years while working at General Motors (GM).  At that time, the Veteran did not report or otherwise attribute any tinnitus to noise exposure during service.  A September 2005 audiogram showed moderate to severe high frequency sensorineural hearing loss bilaterally.  A contemporaneous September 2005 letter from the examining physician stated that the Veteran had experienced tinnitus "over several years duration" that was worse in noisy environments.  He also reported bilateral sinonasal symptoms, including congestion, for the past 5 or 6 years.  The examiner diagnosed sensorineural hearing loss, tinnitus, and rhinitis.  

The Veteran was afforded a VA examination in August 2007.  At that time, the Veteran reported difficulty understanding in noise and groups of people.  The Veteran first noticed hearing problems in the year 2000.  As to tinnitus, the Veteran described severe, bilateral, constant hissing tinnitus with an onset of 5 years previously.  Diagnostic testing showed severe bilateral high frequency sensorineural hearing loss.  As to etiology, the examiner noted that the service treatment records included testing only showing 15 out of 15 on whisper voice testing, which was insufficient for showing an in-service disability.  The examiner did find it significant, however, that the Veteran did not complain of decreased hearing acuity or tinnitus during service, including at the time of separation, and that he did not receive a profile for decreased hearing acuity in service.  In addition, the examiner noted that the Veteran did not notice decreased hearing acuity or tinnitus until at least 2000, which the examiner stated was too long after military service to have been caused by in-service noise exposure.  In that regard, the examiner indicated that current research did not support the proposition of delayed onset hearing loss.  As such, the examiner concluded that any post-service decrease in hearing acuity and tinnitus were due to other factors, such as the Veteran's civilian occupation.  Based on the foregoing, the examiner concluded that it was less likely than not that his hearing loss and tinnitus was due to his military service.

A January 2008 letter from a private physician noted the Veteran's diagnosis of sensorineural hearing loss and tinnitus, with a history of worsening symptoms over several years duration.  The examiner noted that his impression was sensorineural hearing loss and tinnitus.  As to etiology, the physician noted that the Veteran had worked in noisy environments in the past, including on a firing range, and that noise exposure can be a factor in the development of hearing loss and tinnitus.

The Board finds the opinions expressed in the August 2007 VA audiologist's examination report credible and probative.  The report was based on a review of the claims file, interview of the Veteran, and audio examination.  Further, a complete and through rationale is provided for the opinions rendered.  It is clear the audiologist reviewed the Veteran's service treatment records, taking note of the whispered voice test on entrance and separation.  The examiner also considered the Veteran's contentions, but concluded that the absence of hearing problems in service or for more than 30 years after service, until 2000, coupled with the Veteran's extended post-service exposure to noise at his job with GM made it less likely than not that the Veteran's bilateral hearing loss and tinnitus were due to his in-service noise exposure.  The examiner noted that current medical studies did not support a theory of delayed onset hearing loss.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Consequently, the Board finds the August 2007 VA examination report to be the most probative evidence of record as to whether his current hearing loss and tinnitus disabilities are related to service.

The Board finds the opinion expressed in the September 2005 and January 2008 VA physician's examination report and letter of more limited probative value.  The September 2005 examination report did not draw a conclusion as to the etiology of the hearing loss and tinnitus.  The January 2008 physician's letter noted only that noise exposure can be a factor in the development of hearing loss and tinnitus, but did not state an opinion as to the likelihood that in-service noise exposure played a role here.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions that are speculative, general or inconclusive in nature, cannot support a claim).  

The Board has considered the Veteran's contentions that his current bilateral hearing loss and tinnitus were caused by his in-service exposure to noise on the firing range.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In this case, the Veteran concedes that he did not have continuous hearing difficulty or tinnitus from service.  Rather, the Veteran argues that his in-service noise exposure caused scarring to the eardrum that damaged his hearing, but that such damage was not readily observable or apparent.  Instead, the in-service damage took years to develop into the hearing difficulties that the Veteran experiences currently.  The Board finds compelling that the August 2007 VA examiner considered the Veteran's statements regarding the symptomatology of his hearing loss and tinnitus over time in rendering the opinion.  

In contrast, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between any current hearing loss and tinnitus and in-service noise exposure where any decreased hearing acuity and tinnitus did not manifest until more than 30 years after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity or tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Finally, the Board has considered the Veteran's contentions that his doctors at GM told him his hearing loss was caused by scarring of his ear drums due to in-service noise exposure.  However, the Board finds the Veteran's statements highly questionable given that the initial private treatment records, specifically the August 2005 treatment record regarding tinnitus, discussed above, specifically attributes his tinnitus to ongoing noise exposure at GM.  In addition, during the Veteran's initial private treatment visits for hearing problems in 2005 he failed to attribute any hearing problems to his in-service noise exposure.  If GM doctors had consistently told him that he had hearing problems due to in-service noise exposure, the Board finds it very likely that the Veteran would have reported this to subsequent private doctors for whom he was seeking treatment for hearing problems.  Instead, as noted, to the extent that the private physicians opined as to etiology during initial treatment they attributed his problems to post-service noise exposure at GM.  It was only after filing his claim for benefits in March 2007 that any private physician noted even a possible link between in-service noise exposure and his current hearing problems.  As such, for the reasons discussed, the Board finds that the Veteran's representations in this regard less than credible and they cannot be the basis for establishing entitlement to service connection.

In summary, bilateral hearing loss and tinnitus was not diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current bilateral hearing loss and tinnitus to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran concedes that he did not notice any decreased hearing acuity or tinnitus until more than 30 years after service.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


